Citation Nr: 0840161	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran had active military service from October 1978 to 
October 1981.  Additionally, he was a member of the West 
Virginia Army National Guard from March 1997 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and March 2006 decisions by 
the Huntington, West Virginia, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  The April 
2005 rating decision denied service connection for bilateral 
hearing loss and for a psychiatric disability.  The veteran 
initiated an appeal of this decision by filing a notice of 
disagreement (NOD) in May 2005.  In August 2005, the veteran 
filed a new claim of service connection for PTSD.

In response to the veteran's disagreement and election of the 
Decision Review Officer process, the RO issued a statement of 
the case (SOC) and rating code sheet in March 2006.  The 
listed issues were service connection for bilateral hearing 
loss and service connection for an acquired psychiatric 
condition, to include PTSD.  This represents the first 
decision on the claim of service connection for PTSD.  

Also in March 2006, the veteran filed his substantive appeal, 
perfecting the appeal with regard to hearing loss and a 
psychiatric disability other than PTSD.  The Board considers 
this document to be an NOD with the March 2006 denial of 
service connection for PTSD.  The RO responded to this NOD 
with the issuance of a supplemental SOC (SSOC) in May 2007.  
The Board considers the subsequently filed May 2007 statement 
by the veteran's representative to constitute a valid 
substantive appeal on that issue.  In light of the remand 
below, the veteran is not prejudiced by proceeding with 
appellate adjudication of all aspects of his claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, remand 
is required for compliance with VA's duty to assist.

With regard to the claim of service connection for PTSD, the 
veteran has identified, with some specificity, a stressor 
event from the late spring/early summer of 1979.  he alleges 
that while driving a truck on the Autobahn, his brakes 
malfunctioned, and he narrowly missed being involved in a 
serious accident.  He states that in the process of avoiding 
a crash, he side-swiped a number of other trucks in his 
convoy.  Enough detail appears to have been provided to allow 
meaningful inquiry to verify the stressor.  He has identified 
the location, time, and unit involved.  The RO, however, 
sought only the veteran's records, which would not contain 
the information verifying the event.  As the veteran pointed 
out in his October 2005 statement, any account or 
corroboration of the incident would be in unit records, such 
as morning reports or reports of vehicle damage/equipment 
inventories.  Remand is required for the RO to take 
reasonable steps to obtain appropriate unit records to 
attempt to verify the alleged stressor.

Remand is also required for action to associate relevant non-
VA records with the claims file.  Two sources of such records 
have been identified.  First are records from the Social 
Security Administration (SSA).  These are records in the 
custody of a Federal agency, and VA therefore has a 
heightened duty with respect to obtaining them.  VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency until it is shown that 
further efforts would be futile a when the agency certifies 
that the records do not exist, the custodian does not have 
them, or they are otherwise unavailable.  38 C.F.R. 
§ 3.159(c)(2).  The RO has made three requests of SSA for the 
veteran's records; the local office certified in response 
that the records were currently at OHA, the Office of 
Hearings and Appeals.  SSA advised waiting 90, then 60 days 
to make another request and/or await a response to the 
forwarded request.  The RO took no action following the 
November 2006 reply from SSA.  There is no finding or 
certification that the records are not available.  They are 
not lost or destroyed, they are merely with another division.  
VA's duty to obtain these records is not abrogated because a 
new custodian of records is identified.  On remand, the RO 
must make additional requests of SSA, at any office 
identified as the current custodian of the records, to obtain 
the veteran's records until such time as actual 
unavailability is established.  A statement to that effect 
from SSA would appear to be required.  The Board notes that 
it cannot determine whether these records are relevant to the 
veteran's claim of service connection for hearing loss, and 
hence must assume that they are.

Additionally, the veteran has stated he was treated at the 
Shawnee Hills rehabilitation facility.  Upon attempting to 
contact that organization, the RO was informed that the 
facility had declared bankruptcy and had been taken over a 
new organization and had then undergone several ownership and 
identity changes.  The current facility operator informed the 
RO that Shawnee Hills records could be obtained from the West 
Virginia Department of Health and Human Resources, Bureau for 
Behavioral Health.  A contact address and phone number, as 
well as advise regarding the format of any request, was 
provided.  It appears the RO took no further action to obtain 
these records.  The veteran was not advised regarding the 
difficulty in obtaining these records, nor was he asked to 
provide any necessary release for the new custodian of the 
records.  Regulations specify that "[i]f VA receives 
information showing that subsequent requests to...another 
custodian could result in obtaining the records sought, then 
reasonable efforts will include an initial request and, if 
the records are not received, at least one follow-up request 
to the new source or an additional request to the original 
source."  38 C.F.R. § 3.159(c)(1).  On remand, the RO should 
contact the identified state agency and take all reasonable 
steps to obtain the veteran's treatment records.

Accordingly, the case is REMANDED for the following action:

1. The claims file should be referred to 
the RO's Joint Service Records Research 
Center (JSRRC) coordinator for 
corroboration of the alleged stressor 
event via appropriate channels.

2.  The RO should request records from the 
Social Security Administration, through 
the appropriate custodian of records for a 
veteran of his age.  If the RO receives a 
response that the records are currently 
located elsewhere, the RO must take steps 
to request those records from the new 
custodian until SSA certifies that the 
records are unavailable and further 
attempts would be futile.

3.  The RO should contact the West 
Virginia Department of Health and Human 
Resources, Bureau for Behavioral Health, 
and attempt to obtain the veteran's 
treatment records at Shawnee Hills.  If 
necessary, the RO should contact the 
veteran to obtain required release forms 
and/or to advise him as to how to obtain 
and submit his records.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




